

116 HR 7183 IH: National Nine-Eleven Victims and Emergency Responders Flag Of Remembrance, Gratitude, and Education for Tomorrow Act
U.S. House of Representatives
2020-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7183IN THE HOUSE OF REPRESENTATIVESJune 11, 2020Ms. Spanberger (for herself, Mr. King of New York, Mr. Cline, Mr. Beyer, Mr. Griffith, Mr. Connolly, Mr. Riggleman, Ms. Wexton, Mr. Wittman, Mrs. Luria, Mr. McEachin, Mr. Scott of Virginia, Mr. Zeldin, Mrs. Carolyn B. Maloney of New York, Miss Rice of New York, Mr. Rose of New York, Ms. Stefanik, Mr. Suozzi, Mr. Katko, Mr. Espaillat, Mr. Brindisi, Mr. Malinowski, Mr. Payne, Mr. Gottheimer, Mr. Fitzpatrick, Ms. Dean, and Ms. Norton) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 36, United States Code, to designate the Freedom Flag as an official symbol of the United States to honor and remember the victims and emergency responders who died on September 11, 2001, and for other purposes.1.Short titleThis Act may be cited as the National Nine-Eleven Victims and Emergency Responders Flag Of Remembrance, Gratitude, and Education for Tomorrow Act or the National NEVER FORGET Act.2.FindingsCongress finds the following:(1)On September 11, 2001, terrorists launched an attack on the United States that resulted in the deaths of nearly 3,000 United States citizens.(2)Richard N. Melito designed a flag known as the Freedom Flag on September 20, 2001, to memorialize and commemorate—(A)the victims and emergency responders of such attack;(B)the events surrounding such attack; and(C)the sense of national unity and patriotism that followed the attack.(3)The meaning of the Freedom Flag is illustrated by the colors and symbols of the flag, including—(A)an old glory blue background that represents the people of the United States uniting together for freedom;(B)a white star that represents all individuals who have lived and died for the freedom of the people of the United States;(C)five white bars that represent the Pentagon and the organized protection of the freedom of the United States;(D)a top old glory red stripe that represents the bloodshed of the individuals who perished at the Pentagon and the crew and passengers on American Airlines Flight 77;(E)two broad old glory red stripes that represent the twin towers of the World Trade Center in the city of New York and the bloodshed of the individuals who died there, on American Airlines Flight 11, and on United Airlines Flight 175;(F)a bottom old glory red stripe that represents the bloodshed of the crew and passengers who perished on United Airlines Flight 93 in Shanksville, Pennsylvania; and(G)three white stripes that represent the rescue workers, firefighters, police officers, port authority employees, and other individuals who worked tirelessly during and after the terrorist attacks on September 11, 2001.(4)On October 25, 2001, a flag maker sewed the first Freedom Flag with the design of Mr. Melito and unveiled the flag on December 16, 2001.(5)The Virginia Historical Society adopted the Freedom Flag on November 12, 2001, for display during a memorial exhibit commemorating the September 11, 2001, attack on the Pentagon. (6)In May 2002, Mr. Melito established a nonprofit organization known as the Freedom Flag Foundation to facilitate the distribution of the Freedom Flag to help educate children about the terrorist attacks and to foster the establishment of a national symbol of remembrance. (7)On March 30, 2018, the Commonwealth of Virginia designated the Freedom Flag as an official emblem of Virginia.3.Designation of Freedom Flag honoring and remembering those who died on September 11, 2001(a)DesignationChapter 9 of title 36, United States Code, is amended by adding at the end the following:904.Designation of Freedom Flag(a)DesignationThe flag known as the Freedom Flag designed by Richard N. Melito is designated as the symbol of the commitment of the United States to honoring and remembering the victims and emergency responders who died as a result of the terrorist attacks on September 11, 2001.(b)Required displayThe Freedom Flag shall be displayed each year on Patriot Day, September 11, and, thereafter, each day through the end of September at—(1)the Capitol;(2)the White House;(3)each national cemetery;(4)each major military installation, as designated by the Secretary of Defense;(5)the building containing the official office of—(A)the Secretary of State;(B)the Secretary of Defense; and(C)the Secretary of Veterans Affairs;(6)each medical center of the Department of Veterans Affairs; and(7)each United States Postal Service post office.(c)Display visible to the publicThe Freedom Flag shall be displayed pursuant to subsection (b) in a manner designed to ensure visibility to the public..(b)Clerical amendmentThe table of sections at the beginning of chapter 9 of title 36, United States Code, is amended by adding at the end the following new item:904. Designation of Freedom Flag..